DETAILED ACTION

This Office Action is in response to the communication filed on 05/31/2022. 
Status of the claims:
Claims 1-18 are cancelled.
Claims 19-36 are previously pending.
Claims 19-36 remain pending. The detail office action to the pending claims is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Receipt is acknowledged of Applicant’s request for entry of the Amendment filed 05/312022. 
Each of claims 19-36 were objected to for reasons set forth in the previous office action. Applicant’s response has overcome the claims objection. Accordingly, withdrawal of the Objection is made.
Abstract of the disclosure was objected to for reason noted in said Office Action. Applicant’s response has overcome the objection. Accordingly, withdrawal of the Objection to the Abstract is made.
The specification, as filed originally, was objected to for the minor informalities noted in said Office Action. Applicant’s response has overcome the objection. Accordingly, withdrawal of the Objection to the specification is made.


 Allowable Subject Matter
 As allowable subject matter has been indicated, applicant's reply must either comply with all the objections stated above or specifically traverse each objection not complied with. See 37 CFR 1.111 (b) and MPEP § 707.07(a).

Claims 19-36 contain allowable subject matter. 
The following is an examiner's statement of reasons for determining allowable subject matter: 
The closest prior art of record are EP0814347 to Chamouard et al (“Chamouard”); US2003/112142 to Izumi et al. (“Izumi”, hereinafter).

Chamouard’s invention is related to a method and apparatus for calibrating the positioning error of a radar and the ground velocity drift of an inertial system installed on board of an aircraft. Regarding Independent claims 1, 31, 32, and 34, Chamouard teaches a method for determining at least one operational geographic area in a region of interest, said area being determined in relation to a sensor ("gap filler radar") configured to observe and measure the radial velocity of an object moving at a minimum non-zero velocity in the region of interest, said method comprising: a step for simulating the positioning of said sensor ("gap filler radar") in said region of interest according to a predetermined position and orientation (even if the "gap fillers" are radars having rotating antennas, the position thereof and the spot orientation of the beam are necessarily taken into account for the  analysis/simulation of the coverage) (see for example, Abstract, Figs. 1-3, paragraphs [0023]-[0026] of Chamouard); a step for determining at least a first area of said region of interest, consisting of points, for each of which said object moving at said point at a velocity greater than or equal to said velocity and in a given direction would, seen from the sensor (" gap filler radar"), have a radial velocity greater than a threshold velocity defined for said point (e.g, Figs. 1-3, Paragraph [0013]-[0014] of Chamouard). Izumi’s invention directed to a system in which surroundings of a building can be monitored using a sensor; when detecting an intruder, an object can be detected even in the case of bad weather; and a predetermined area can be monitored using as few sensors as possible (see for example, Abstract of Izumi). Regarding Independent claims 1, 31, 32, and 34, Izumi teaches determining at least one operational geographical zone in a region of interest, said zone being determined relative to a sensor by simulating the position of said sensor in said region determined (e.g. Paras [0032]-[0036] of Izumi).
However, none of the prior arts cited alone or in combination provides the motivation to a step for determining a second area (A2) of said region of interest (ROI), the second area (A2) constituting a coverage area of said sensor (S), in which said object (T) can be observed, and considering at least the intrinsic features of said sensor (S) and said object (T), as well as the relative position of said object in relation to said sensor, said at least one operational geographic area (ZO) being defined by considering the intersection of at least said first (Al) and second (A2) areas. as recited in independent claim 1,  and similarly recited in claims 31, 32, 34 and further limited in their dependent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
The following prior art made of records not relied upon are also considered pertinent to applicant's disclosure: 
EP1333297	Method and system for determining air turbulence using bi-static measurements
US5739789A	Method for position determination
US20190293775	Method and device for determining an operational geographical zone observed by a sensor
US20190250262	Methods for the determination of a boundary of a space of interest using radar sensors
US20200166339	Sensor Control Device
EP3230761	System and method to provide a dynamic situational awareness of attack radar threats
US20210149052	Planimetric Feature Data Structure
EP3779505	Detection of blocked radar sensor
US 20030112142 	Security system or monitoring intrusion of person or object.
US 20190293775 	METHOD AND DEVICE FOR DETERMINING AN OPERATIONAL GEOGRAPHICAL ZONE OBSERVED BY A SENSOR
US 20150347673 	Method for wetland modeling and wetland prediction variables
US 20080275618 	Slow or stopped vehicle ahead advisor with digital map integration
US 20030112142 	Security system for monitoring intrusion of person or object
WO2022102275	Airspace obstacle sensing system
CN111693986	Target object intrusion detection system
CN113376612	Radar clutter generation method based on terrain matrixing and detection

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday - Friday (9 - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERHANU TADESE/Primary Examiner, Art Unit 2632